 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDMediterranean Diner, Inc., t/a Bay Diner.Inc., andNew Bay Diner,Inc.,t/aMediterraneanLoungeandLocal 54,Hotel and RestuarantEmployees and Bartenders International Union,AFL-CIONew Bay Diner,Inc., t/a/Mediterranean LoungeandLocal 54, Hotel and Restaurant Employeesand Bartenders International Union,AFL-CIOCases 4-CA-9831, 4-CA-9849, 4-CA-10147,4-CA-10153, 4-CA-10190, and 4-CA-1274728 April 1986SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 18 May 1983 Administrative Law JudgeFrank H. Itkin issued the attached supplemental de-cision.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion andthe record in light of the exceptions andbrief and has decided to affirm the judge's rulings,'findings, and conclusions, as modified below, andto adopt the recommended Order.The judge found New Bay to be a successor toMediterraneanDiner, Inc., t/a Bay Diner (BayDiner); that New Bay purchased Bay Diner withfullknowledge of the unfair labor practice pro-ceedings pending against Bay Diner;2 that based onan extensionof the certification year Local 54,Hotel and Restaurant and Bartenders InternationalUnion, AFL-CIO (the Union), enjoyed an irrebut-table presumption of majority status when it re-newed its bargaining demand on 14 January 1982;and that New Bay's refusal to bargain followingthe demand violated Section 8(a)(5) and (1) of theAct.Our only disagreement with the judge's findingsrests in his extension of the certification year.Wefind an extension of the certification year unwar-ranted in this case given that Bay Diner met withthe Union on three occasions during the certifica-'The Respondent has excepted to some of the judge'scredibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2We note that a successor employer has the burden of showing that itlacks knowledgeof itspredecessor'sunfair labor practices and that hereNew Bay Diner, Inc, t/a MediterraneanLounge (New Bay)has failed tomeet this burdenNavajo Freight Lines,254 NLRB 1272 (1981)tion year,Bay Diner was never charged with anoverall refusal to bargain, and New Bay's acquisi-tion of Bay Diner and its refusal to bargain withthe Union followed expiration of the initial certifi-cation year. SeeCellar Restaurant,262 NLRB 796(1982);EasternMaine Medical Center,253 NLRB224, 248 fn.32 (1980);American Rubber&PlasticsCorp.,200NLRB 867, 876-879 (1972).Havingfound that the certification year should not be ex-tended,we find that the Union did not enjoy theirrebuttable presumption of majority status whichwas in effect during the certification year when itdemanded bargaining on 14 January 1982.Nonetheless, we find that New Bay's refusal tobargain was unlawful. As the Board stated in Cel-anese Corp.of America,95 NLRB 664, 673(1951):"In a context of illegal antiunion activities,or otherconduct by the employer aimed at causing disaffec-tion from the union" an employer is foreclosedfrom raising the majority issue even after the certi-fication year has expired. This is so because seriousunremedied unfair labor practices possess an inher-ent tendency to undermine the union'smajoritystatus and substantially diminish the likelihood of abargaining relationship succeeding.In such circum-stances, the employer is obligated to bargain withthe Union for a reasonable period once the adverseeffects of its unfair labor practices have been dissi-pated, so that the bargaining relationship is given afair chance to bear fruit.FrankBros.Co. v.NLRB,321 U.S. 702(1944).In this case,Bay Diner,both before and duringthe certification year, committed numerous unfairlabor practices(unilateral changes in working con-ditions,interrogations,threats,promises to grantand withhold benefits,surveillance, and discrimina-torydischarges)which were of such a character asto affect the Union's status and to cause employeedisaffection.Because of these unremedied unfairlabor practices, Bay Diner,at the time of the NewBay takeover, was foreclosed from challenging theUnion's majority status and remained obligated tobargain with the Union.Because New Bay stands in the shoes of BayDiner vis-a-vis the Union,the same obligation tobargain devolved upon New Bay,a successor em-ploying all of Bay Diner's employees and havingfullknowledge of Bay Diner's unremedied unfairlabor practices.SeeHarley-Davidson TransportationCo.,273NLRB 1531 (1985);SouthernMoldings,Inc.,219 NLRB 119(1975).Likewise,the remedialprovisions of the Board's Order3 against Bay Diner3Bay Diner,250 NLRB 187 (1980), enfd by consent judgment No 81-1552 (3d Cir July 6, 1981)279 NLRB No. 77 BAY DINERapply to New Bay.' Based on the principles ofCel-anese,any challenge to the Union's majority statuswould be fatally tainted until the unfair labor prac-tices have been remedied and New Bay has bar-gained for a reasonable period thereafter.5On 2 October 1981, 4 months after the Board'sOrder was enforced by the Third Circuit, NewBayofferedthediscriminateesreinstatement(which they declined), and the Board's notice toemployees was posted at New Bay's facility.6 EvenassumingNew Bay's actions were sufficient todispel the lingering effects of the earlier unfairlabor practices, 7 the bargaining relationship wasthereafter entitled to a reasonable period, followingthe expiration of the posting period, during whichitmight have an opportunity, for the first time, tobear fruit through good-faith bargaining.8 On 14January 1982, during what we find was a reasona-ble period for bargaining, the Union demanded bar-gaining asthe representative of New Bay's employ-ees.Despite its then-current obligation to bargainwith the Union, New Bay ignored the Union's bar-gainingdemand. This conduct violated Section8(a)(5) and (1) of the Act.Accordingly, we adopt the judge's recommendedOrder directing New Bay to bargain with theUnion, on request and, if an agreement is reached,to embody the agreement in a signed contract.9ORDERThe National Labor Relations Board adopts thatthe recommended Order of the administrative lawjudge and orders that the Respondents, Mediterra-nean Diner, Inc., t/a Bay Diner, Inc., and NewBay Diner, Inc., t/a Mediterranean Lounge, Phila-delphia, Pennsylvania, their officers, agents, succes-sors, and assigns, shall take the actions set forth inthe Order.4These provisionsobligateNew Bay to offer reinstatement to andmakewholediscnmmatees Philip Fergusonand Mickey Fairfield;to bar-gain with the Union regarding changes in employees'terms and condi-tions of employment,and to post appropriate notices to employees indi-cating its commitmentto complywith the Board'sOrderPonn Distribut-ing, 232 NLRB 312 (1977)Id at 315The noticedesignates Bay Diner rather than New Bay as the em-ployer, therebyputting into question whetherNew Bayhad any intentionof fully complying with the Board's remedial OrderWe note that New Bay has never complied with the remedial provi-sions of the Board'sOrder requiring that it bargain with the Union con-cerning changes in the employees terms and conditions of employmentand that it make the discriminatees whole8The posting of a remedialnotice forthe entire60-dayperiod is nec-essary as a means of dispelling and dissipating"the unwholesome effects"of a respondent'sunfair labor practicesChetMonez Ford,241NLRB349, 351 (1979)9Because New Bay could not challengethe Union's majoritystatus atthe time the Union demanded and New Bay refused to bargain,we find itunnecessary to reach the meritsof New Bay's contention that,at thattime,ithad reasonable grounds to doubt the Union'smajority status539Bruce Conley, Esq.,for the General Counsel.Paul Lewis, Esq.,for Respondent New Bay Diner, Inc.,t/aMediterranean Lounge.Warren Borish, Esq.,for the Charging Party Union.SUPPLEMENTAL DECISIONFRANK H.ITKIN,Administrative Law Judge.On June26, 1980,the NationalLaborRelations Board issued itsDecision and Order in Cases4-CA-9831, 4-CA-9849, 4-CA-10147, 4-CA-10153,and 4-CA-10190 (250 NLRB187),directingRespondentEmployerMediterraneanDiner,Inc., t/a Bay Diner(Bay Diner), to make wholeemployees Philip Ferguson and Mickey Fairfield for anyloss of paywhich theymay have sustained as a result ofthe Employer'sunfair labor practices against them, inviolation of Section 8(a)(1) and(3) of the National LaborRelationsAct. On July 6,1981, the United States Courtof Appealsfor the ThirdCircuit entered a consent judg-ment enforcing in full the Board'sOrder(No. 81-1552).Thereafter,on October 30, 1981,a backpay specificationand notice of hearing issued in the above cases,allegingthe amounts of backpay due to the two discriminatees.The specification further alleged that Respondent NewBay Diner,Inc., t/aMediterranean Lounge (New BayDiner),isa successor of Respondent Bay Diner; thatboth Employers have an obligation to comply with theBoard'sOrder;and that both Employers are jointly andseverally liable for the backpay due to the two discrimin-atees. IOn or about December 1, 1981, Respondent EmployerBay Diner filed its answer to the backpay specification,admitting and denying various allegations.In addition,Respondent Employer New Bay Diner filed its separateanswer to the backpay specification,admitting and deny-ing various allegations,and alleging,inter alia:Respondent admits to its continuing the employerentity and...being a successor of RespondentMediterranean Diner.Thereafter, onMarch 11, 1982, the Union filed anunfair labor practice charge in Case 4-CA-12747 againstRespondent Employer New Bay Diner The RegionalDirector, on July 29, 1982, issued a complaint alleging,inter alia, that since on or about January 14, 1982, Re-spondent Employer New Bay Diner has failed and re-fused to bargain collectively with the Union, in violationof Section 8(a)(1) and (5) of the Act. The Regional Di-rector, on September 1, 1982, ordered the backpay andunfair labor practice proceedings consolidated for pur-poses of hearing and decision.The Regional Director, in addition to consolidatingthe above proceedings on September 1, 1982, also issuedamendments to paragraphs 2, 5, and 6 of the backpayspecification. (See G.C. Exh. 1(r).) Counsel for Respond-entEmployer New Bay, on or about September 28,1982, filed an answer to the amended backpay specifica-tion,asserting:iThe specification,as discussed below,was amended before andduring the backpay hearing 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's [previous]answer to the backpayspecification is deleted in its entirety and the follow-ing . . . is substituted ... .Counsel for Respondent Employer New Bay Diner, inthis amended answer, responding to paragraphone of theinitialbackpay specification,denied that "RespondentNew Bay Diner has been engaged in the same businessoperations of its predecessor. . . ;New Bay is a whollyseparate business enterprise."Counsel did not deny oradmit the remaining allegations of the specification per-taining to successorship allegations,as cited supra. (SeeG.C. Exh. 1(v).)On December 1 and 2, 1982, a hearing was conductedat Philadelphia, Pennsylvania,in the above consolidatedproceedings.On the entire record,including my observa-tion of the demeanor of the witnesses,and after due con-sideration of the briefs filed by counsel, I make the fol-lowing2FINDINGS OF FACTI.THE BACKPAY PROCEEDINGA. Motion to Strike and for Partial SummaryJudgmentOn December 1, 1982, the General Counsel filed amotion to strike the answer of Respondent EmployerBay Dinerand for apartial summary judgment againstBay Diner. (See G.C. Exh. 1(x) and Tr. pp. 22-35, 37-39, 50-51.) The motion was granted as to RespondentEmployer Bay Diner with respect to paragraphs 2(a),2(b), 2(c), 3(a), and 3(b) of the specification,as amended.I therefore fmd and conclude that Respondent EmployerBay Diner's liability for backpay due to discriminateePhilip Ferguson commenced on December 16, 1978, andcontinued until October 5, 1981, when he declined anoffer of reinstatement; Bay Diner's liability for backpayto discriminateeMickey Fairfield commenced on April23, 1979, and continued until October 5, 1981, when shedeclined an offer of reinstatement;and, further,Fairfieldwas unavailable for work for 4 weeks during the fourthquarter of 1980 due to illness.I also find and conclude,with respect to Respondent Employer Bay Diner, thatdiscriminateesFerguson and Fairfieldwould haveworked the "usual 40 hour week," as alleged, duringeach week of their respective backpay periods and thatFerguson'swage rates during the pertinent backpay peri-ods are as alleged in paragraph 3(b) of the specification.(Ibid.)s2Respondent Bay Diner did not enter an appearance at the hearingsHowever, its "principal owner,"James Chnstakos, was present undersubpoena6Counsel for Respondent Employer New Bay, although denying, interalia, liability as a successor,does not dispute the backpay period for Fer-guson,as alleged(Tr p 25), "thewage rateused in calculatingbackpay due Mr Fergusonfor the firstquarterof 1979",the unavailabil-ity of Fairfield for work due to illness, as alleged(Tr p 26),and the rateof pay for Fairfield,as alleged(Tr pp 28-29) Counsel forNew Bay ex-plained,with respect to Ferguson(Tr pp 37-39), "We don'thave anyproblem with the computation of the Board"B. The Backpay Due Philip FergusonAs noted supra, I granted the General Counsel'smotion to strikeand forpartial summary judgmentagainst Respondent Employer Bay Diner with respect toparagraphs 2(a), 2(b), 2(c), 3(a) and 3(b) of the specifica-tion,as amended.It is undisputed that Ferguson's back-pay period began on December 16, 1978, and continueduntilOctober 5, 1981; that his gross backpay for thefourth quarter of 1978 was $354.40 withno net interimearnings;that his gross backpay for the first quarter of1979 was $2433.60 with netinterim earningsof $616.32;and that his net backpay is $2171.68, as alleged in theamended specification.4C. The Backpay Due Mickey FairfieldAs stated,Igranted the General Counsel'smotion tostrikeand forpartial summary judgment against Re-spondent Employer Bay Diner with respect to para-graphs 2(a), 2(b), 2(c), 3(a), and 3(b) of the specification,asamended.In addition,Fairfield testified that sheworked 40 hours a week while employed by RespondentBay Diner.And, it is undisputed,except as discussedbelow, that her backpay period began on April 23, 1979,and continued untilOctober 5,1981,when she declinedan offer ofreinstatement.Her hourlyearningsduring thepertinent backpay periods are alleged to be equal to thelegal minimum wage.5The amended specification admitscertain interim earningsfor Fairfieldcommencing duringthe second quarter of 1979 and ending during the fourthquarter of 1981, claiming a total net backpay due in theamount of $5867.45. Respondent Employer Bay Dinerdid not appear at this proceeding. Further, RespondentEmployer New Bay presented no evidence controvertingthe above, except with respect to its limited contentionthat "any backpay liability New Bay might have to Fair-fieldwas cut off when she left its employment in Octo-ber 1980" (Br. pp. 8-9, 20-23, Tr. pp. 38-39). The evi-dence pertaining to this contention is summarized below.Fairfield testified that during October 1980, she ob-served a "newspaper ad" by Respondent Employer NewBay Diner for a waitress, and "I decided to go . .. sinceI couldn't find anything else anywhere else." She wentto the Employer's premises, filled out a job application,and spoke with owner Tino Nicholas.6 Fairfield recalled:"Imade out an application, he [Nicholas] hired me andtoldme I could start that night." Fairfield further testi-fied:Icame to work, I believe, it was a Friday nightIworked all night the first night .. .[A]notherwaitressworking there. . .toldme,"you come in tomorrow night," that was the verynext night, and I did. And I proceeded to work [thesecond night.] . . . Well, I was to come in the nextday as far as I was concerned,but my name still4Also see the credible and uncontroverted testimony of ComplianceOfficer Donald Spooner(Tr pp 71-74, G C Exh8 and Tr p 85)6Also see the credible and uncontroverted testimony of ComplianceOfficer Spooner in support of these allegations(Tr pp 71-73)eTino Nicholas, whose testimony is discussed below, is president andpart-owner of New Bay Diner BAY DINERwasn'ton the schedule. I called and I asked forTino.Itwas in the afternoon,Ibelieve,and I wastold, it was slow...and that they,didn'tneed meright then and they would call me. And I didn't-never get a message of being called and I never an-swered the phone [receiving such a] a call myself.Tino Nicholas testified that he interviewedMickeyFairfield at the New Bay Diner during October 1980,and he hired her "to work that evening."He testified inpart as follows:Q. Specifically, after you told her to report forwork on the Friday, I think that time card showsthat she was employed, did you tell her to come inthe next day?A. Yes, I told her by the next day a schedulewould have been made;usually the schedule thatwe make is not week to week basis but a permanentschedule.Q. All right. Did you in fact make up a perma-nent schedule the next day?A. Yes, sir.Q. Did you post that schedule?A. Yes, sir.Q. And Mickey Fairfield's name appeared on it?A. Yes, sir.Q.Ms. Fairfield, according to the time cards,worked subsequent to that first Friday, did she not?A. Well, the first Friday shewasn'ton the sched-ule, but the next day she came to work, it was onthe permanent schedule.Q. And she reported for work after that secondday, didn't she? After that second day of work?A. Saturday she came in. Monday she didn'tcome in, and I never found out [why.]Q.Was she scheduled to work that day?A. Yes, sir.Q.When did she next report for work?A. Then shecame in onTuesday.Q. Was that according to the schedule?A. Yes, sir.Q.When did she work thereafter?A. She had days off, was Wednesday and Thurs-day. So, even as you can see on the cards, she did[not] come in Wednesday and Thursday, but shecame in on Friday,itwas again on the schedule. So,actually,she missed one day that she-from what Ifound out that she was sick.Q. How did you find out that she was sick?A. She calledme onthe phone.Q. When did she call you on the phone?A. Oh, I think couple days after the 8th or 9thday, she called me on the phone and she says, shewasn'tmaking enough money because it was wintertime,and she wasn't feelingtoo well,she was kindof sick and she wasn't going to continue.Q. All right. Do you recall howlong itwas afterher last day at work that she made that call to you?A. About couple days.Q. Had she missed any days that she had beenscheduled to work?541A. Yes.Q. Did you at any time ever instruct Ms. Fair-field not to report for work?A. No.Q. Did you ever tell her that you would call herwhen she was needed?A. No. Everybody-Iwantto say here, every-body in ourpermanentschedule, it is on a fivedays-five day week schedule. And we don't haveabsolutely nobody on call.The schedule,referred to above, was unavailable atthe hearing.Timecards purportedly punched by Fair-field,with her signature,were received in evidence. (SeeR. Exhs.2(a) and (b).)These two cards purport to showthat Fairfield in fact worked more than 2 days as claimedby her;they also show that the third and fourth days ofwork were for substantially less than full shifts.7Further,Nicholas testified on cross-examination in part as follows:Q.Mr. Nicholas,you testified about a conversa-tionwith Mickey Fairfield after she had not beencoming in to work,you called her up and had aconversation with her?A. No, she called me up.Q. She called you up.And you said,she ex-plained to you that she wasn't feeling well and shewasn'tmaking enough money and things of thatnature?A. Yes.Q.Andsaid she wasn'tgoing to continue tocome in to work at New Bay Diner?A. Yes.Q. Did you give an affidavit to the[N.L.R.B.]-toMr.Spooner-did you give a statement to him?Do you recall?A. A statement? Concerning what?Q. I show you a document marked as GeneralCounsel'sExhibit 15 and ask if you recognize thisdocument? And in particular I direct you to the lastpage and ask you if that is your signature? Mr.Nicholas, do you recognize that document?A. I'm trying to read this.Q.When you gave this statement you swore thatwhat you said in here was the truth?A. Well, if I remember correctly, Mr. Cozamaniswas there, and he read this and I signed it.Q. Did you read this statement?A. I don't remember reading it, but Mr. Coza-manis was there. I may read it superficially, but Mr.Cozamanis was there and says-he was my legal ad-visor-and I thought some of this language herewas legal language,and I-it's a different languagealtogether,Iasked him to read to see,if there wasany controversyand I signed it.TFairfield, although identifyingher signatureon the two cards, couldnot recall punching the cards on the days indicated. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.All right.Directing your attention to thesecond paragraph on page two?Q. "After she worked a couple of days, shestopped reporting for work. I called a number onher job application a couple of times to find outwhat the story was, but there was never anyanswer." That's what you said in this affidavit?A. Yes.Q. There's no reference in there to any conversa-tion that she had with you on the telephone, isthere?A. This is when I called. Doesn't say anythinghere about when she call.Q.Well, you don't make any reference in thereabout hercallingyou up, do you?A. I didn't make any reference, because here wassaying what I did. This is when she called me andhad the conversation on the telephone, when shecalled me. I think this was what I did. I wasn't sup-posed to write down what she did.D. The EvidencePertainingtoNew Bay's Liability asa Successor EmployerCounsel for Respondent contends in the backpay casethat "New Bay has no obligation to remedy the Section8(a)(3) violations set forth in the backpay specification,"and "New Bay cannot be charged with having knowl-edge of the unfair labor practice proceedings which werepending at the time it bought the diner and restaurant-lounge and assumed control" (Br. pp.19-20).The evi-dence pertaining to this and related contentions is sum-marized below.On March 6, 1979, following a Board-conducted elec-tion, the Union was certified as bargaining agent of thefollowing unit of Respondent Employer Bay Diner's em-ployees:All full-time and regular part-time employees, in-cluding waiters, waitresses, bartenders, cooks, dish-washers, cashiers, hostesses, and maintenance em-ployees employed by Respondent [Bay Diner] at 11MacArthur Boulevard, Somers Point, New Jersey,but excluding all guards and supervisors as definedin the Act.The Union filed unfair labor practice charges againstRespondent Employer Bay Diner on December 18 and26, 1978, and April 27, May 9, and June 13, 1979. And,on June 22,1979, a complaint issued against RespondentEmployer Bay Diner alleging violations of Section8(a)(l), (3), and(5) of the Act. Hearings were conductedon this complaint before an administrative law judge onJuly 11, 12, and 13, 1979.Thereafter, on February 25, 1980, the administrativelaw judge in the above pending unfair labor practicecases issued his decision finding violations of Section8(a)(l), (3), and(5) of the Act, as alleged. RespondentEmployer Bay Diner filed timely exceptions to this deci-sion.Then, on or about March 17, 1980, a series of inte-grated documents were executed ultimately culminatingin the sale of the personal and real property composingthe restaurant and cocktail lounge facility at 11 MacAr-thurBoulevard to Respondent Employer New BayDiner. (See G.C. Exh. 4.)TinoNicholas,presidentof Respondent EmployerNew Bay Diner, acknowledged that he had participatedin the above sale and transfer; that he had signed thepurchase agreement (G.C. Exh. 4); that the sellers de-scribed in the agreement were James Christakos andGeorge Patrianakos, holders of the outstanding shares ofstock in Bay Diner; that the purchasers described in theagreementwereTinoNicholas,George Christakos,Steven Raftopaulos, and Leandro Vlastaris; and that, fol-lowing closing of the sale and title transfer, "the oper-ation continued without interruption"-"the complementof waiters and waitresses and kitchen people . . . werethe same employees that had been working for" BayDiner. Nicholas also recalled that Respondent EmployerNew Bay Diner "actually" commenced operating thebusiness on or about May 8, 1980; that New Bay Dinerhad "purchased all of the inventory ... furnishings . . .equipment. . .building and real estate," "and it was ba-sically the same type of operation that was going onbefore; it was a restaurant cocktail lounge ... ... Nicho-las added:"Everybodyremained the same," includingthe "supervisors" and "head chef." Nicholas agreed thatone of the purchasers named with him in the contractG.C. Exh. 4, George Christakos, was also the "managerin the previous restaurant." According to Nicholas,George Christakos, as a part-owner of the "new busi-ness," "was supposed to get a one-sixth" ownership in-terest subject to certain conditions.9Nicholas further testified in part as follows:Q.Mr.Nicholas,would you describe for us,please, how you came to purchase the restaurantand the facility that you're now operating as NewBay Diner?A. Yes, sir.Q. How did that come about?A.Well, a good friend of mine that happens tobe Mr. Lee Vlastaris.Q. When didthese negotiations start?A. Somewhere I think around January or maybeeven before that of 1980.Q. Okay.Did Mr.Vlastaris contact you?A. Yes.Q. And he asked you to participate with him?A. Well, wediscussed the court case,and we de-cided it would be if,that we had a lease buy option,ifwe get a good offer from Jimmy Christakos tobuy out the place.Q.Did you receive a good offer or proposalfrom Mr. Christakos?A. Yeah.Nicholas noted that George Christakos is also a cousin of JamesChristakos, a principal stockholder in Bay Diner and, as the recordshows, George Chnstakos was a witness in the prior unfair labor practicecases.9Nicholas further noted that he had signed the initial verified answerin this backpay proceeding, which was prepared by an attorney, whereinNew Bay Diner "admits to it continuing the employer entitybeing asuccessor" Cf G CExhs10) and 1(v) BAY DINERQ. And who did that-Mr. Jimmy Christakos-A. Mr. Jimmy Christakos went to Lee and toldhim that he had an offer that he couldn't refuse.Q.During the course of those discussions, wasthere any mention madeof Local54, the Union in-volved in this case,or any discussions aboutUnions?A. No.Q. Was there-did the subject ever come up?A. Yes.Q. All right,how did it come up?A. Therewas a problem with the Local 54, withthe Union,but it was nothing to worry about, hislawyer had taken care of the case.Q. All right,who said that?A. George Christakos.Q. When did he say that?A. Sometimes before we bought the place.Q.Did Mr. [James] Christakos ever mention toyou that there were two people that had been dis-charged, and ordered to be reinstated by the Na-tional LaborRelations Board?A. No, sir.Q. Did Mr. Christakos say anything to you aboutMediterranean Diner being charged with failing tobargain, in any respect with Local 54?A. No, but what-his lawyer was taking care ofit.Elsewhere, Nicholas testified:Q. But you were aware that there were courtproceedings going on, sometype of trialgoing oninvolving theUnion and MediterraneanDinerbefore the purchase?A. Everything was so vague, and we had an ap-pointment with our lawyer, and our lawyer says:"it's nothingtoworry about,this is the agreementthat you are legally bounded,"and that was goodenough for us.Nicholas observed that the contract (G.C. Exh. 4) had a"clause . .. with . . . $50,000 in an escrow account forany problems that . . . would arise . . . ."Leandro Vlastans, a participant in the above purchase,testified in part as follows:Q. Before you embarked on the discussions withMr. Christakos, were you aware that there wereany court proceedings?A. Yes.Q. -involving Mediterranean Diner?A.Well, afterwards as we were going into thedeal-Imean,having conversations about thedeal-Q.Well, let's confine-excuse me, let's confineourselves before you got into conversations?A. Oh, I see. I knew that-Q.Were you aware-you were aware of a prob-lem, but were you aware that there were proceed-543ings before the NationalLaborRelations Board in-volving Mediterranean Diner?A. I don't know how technical answer-I don'tknow really how much I knew. I don't know-Iknew there were problems, and they had problemwith the Union and courts, yes, that was the word.Q.Did you know specifically what the courtproblems were?A. No. .... As a matter of fact we made aneffort so our attorney, he put down in the closingthat the pre-existing situation with the Union, it wasnot our responsibility and it was finished, so wewere not-we weren't have to concern about it.Whatever the problemitwas.The problem waskind of employees. I don't know exactly what itwas. But it was a kind of a problem with the em-ployees.And that wasn'tour concern any longersince it was finished,and since it was down in thepapers with our lawyers, where he put it down sothat we are not responsible for anything afterwards.So, I didn't think it was our concern after that,since we were covered legally.The testimony of Tino Nicholas and Leandro Vlas-tans,as detailed above,was at times vague, evasive, con-tradictory,and incomplete.They didnot impress me astrustworthy or reliable witnesses. I do not credit andrely on theirgeneral andconclusoryassertions to theeffect that they were unaware of the pending unfairlabor practice charges and proceedings prior to theirpurchase of the restaurant-lounge facility. Instead, I findhere,as discussed below,thatNicholas and Vlastariswere,at all times pertinent, fully aware of the pendingproceedings and purchased the facility with knowledgeof the outstanding unfair labor practice charges, com-plaints and decision.Further, insofar as the testimony ofNicholas conflicts with the testimony of Mickey Fair-field, as recited above, I credit the testimony of Fairfield.Fairfield impressed me as a trustworthy and reliable wit-ness.Nicholas,on the other hand, as noted,was an in-credible and unreliable witness. In short, I find here thatFairfield did not telephone Nicholas as claimed and, ineffect, state that"she wasn'tgoing to continue." On thecontrary, I find, as Fairfield credibly testified, that shewas instructed by the Employer that "they didn't need[her] . . . and they would call . . .." I note, in this re-spect, that Respondent's Exhibits 2(a) and 2(b), whichpurport to be Fairfield's timecards, only purport to shownominal and limited hours worked for the few days fol-lowing her initial 2 days of employment. t o10 Counsel for Respondent New Bay Diner moves to correct the tran-scriptHe claims that the words"courtcase" in Nicholas' testimonyshould be deleted and "whole case" should be substitutedat p 159, L.21. 1 find the transcript,in this respect,to be correct and accurate And,although counsel for GeneralCounselhas filed no opposition to thismotion, he specifically relies on the transcript's use of the words "courtcase"in his posthearing brief(p 4 fn 4). Respondent New Bay Diner'smotion, in all other respects,which is unopposed,isgranted insofar asconsistent with the findings made in this Decision and Supplemental De.cision 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiscussionThe controlling principles in a backpay proceeding aresettled.Thus, the "finding of an unfair labor practice... is presumptive proof that some backpay is owed"(NLRB v. Mastro Plastics Corp.,354 F.2d 170, 178 (2dCir. 1965), cert. denied 384 U.S. 972), and the GeneralCounsel's burden is limited to showing "what would nothave been taken from [the employee] if the company hadnot contravened the Act."Virginia Electric & Power Co.v.NLRB,319 U.S. 533, 544 (1943). This allocation of theburden was expressed inNLRB v. Brown & Root, Inc.,311 F.2d 447, 454 (8th Cir. 1963), as follows-[I]n a back pay proceeding the burden is upon theGeneral Counsel to show the gross amounts of backpay due. When that has been done, however theburden is upon the employer to establish factswhich would negative the existence of liability to agiven employee or which would mitigate that liabil-ity.Further, as the courtexplainedinNLRBv.Brown &Root,supra, 311 F.2d at 452:Obviously, in many cases it is difficult for the Boardtodetermine precisely the amount of back paywhich should be awarded to an employee. In suchcircumstances, the Board may use as close approxi-mations as possible and may adopt formulas reason-ablydesigned to produce such approximations... [W]ith respect to the formula for arriving atback pay rates or amounts which the Board maydeem necessary to devise in a particular situation,[judicial] inquiry may ordinarily go no further thanto be satisfied that the method selected cannot bedeclared to be arbitrary or unreasonable in the cir-cumstances involved.The Supreme Court has noted: "Certainty in the faceof damage is essential. Certainty as to amount goes nofurther than to require a basis for a reasoned conclu-sion."Palmer v. Conn. Ry. Light Co.,311 U.S. 544, 651(1941).In addition,"the cases are unanimous"that the defenseof willful loss of earnings is an "affirmative defense" andthe burden is on the employer to prove the defense.NLRB v. Mooney Aircraft,366 F.2d 809, 813 (5th Cir.1966).Moreover, although the employer may show thatthe employee failed to make "reasonable efforts to miti-gate[her] loss of income . . . [the employee is] held .. .only to reasonable exertions in this regard, not the high-est standard of diligence."NLRB v. Arduini Mfg. Co.,394 F.2d 420, 422, 423 (1st Cir. 1968). "Success" is notthe measure of the sufficiency of the employee's searchof interim employment; the law "only requires an honestgood faith effort."NLRB v. Cashman Auto Co.,233 F.2d 832, 836 (1st Cir. 1955). And, although the GeneralCounsel is required to present only the "gross amountsof backpay due," he goes further, pursuant to theBoard's Rules and Regulations(29 C.F.R. § 102.53), andincludes in the backpay specification a deduction fromgross backpay all those amounts in mitigation which hediscovered through, for example, social security records.The General Counsel does not thereby assume "theburden of establishing the truth in all of the informationsupplied or negativing matters of defense or mitigation."NLRB v. Brown & Root,supra, 311 F.2d at 454.InGolden State Bottling Co. v. NLRB,414 U.S. 168(1973), the Supreme Court upheld the principle and ra-tionale announced earlier by the Board inPerma VinylCorp.,164 NLRB 968 (1967), enfd. sub nom.U. S. Pipe &Foundry Co. v. NLRB,398 F.2d 544 (5th Cir.1968):[O]ne who acquires and operates a business of anemployer found guilty of unfair labor practices inbasicallyunchanged form under circumstanceswhich charge him with notice of unfair labor prac-tice charges against his predecessor should be heldresponsible for remedying his predecessor's unlaw-ful conduct.The court sustained the Board's remedial authority toimpose "joint and several liability" in such cases."The credited and essentially undisputed evidence ofrecord, as found supra, establishes here that the total netbackpay due and owing to discriminatee Ferguson is$2171.68.Respondent Bay Diner and Respondent NewBay Diner have made no real attempt to controvert theformula and calculations as contained in the specificationand explained by the Region's compliance officer or toestablish facts "which would negative the existence of li-ability . . . or which would mitigate the liability."NLRB v. Brown & Root,supra.Likewise, the creditedand essentially undisputed evidence of record, as foundsupra, establishes here that the total net backpay due andowing to discriminatee Fairfield is $5867.45.The principalissue raisedwith respect to Fairfield'sbackpay claim is the assertion of counsel for RespondentNew Bay Diner that "any backpay liability New Baymight have to Fairfield was cut off when she left its em-ployment in October 1980" (Br. 20-23). Thus, counselforRespondent New Bay Diner, citingMastro PlasticsCorp.,136NLRB 1342, 1346 (1962),argues that "it iswell established that an employer's backpay liability willbe reduced by the wages a dischargee would haveearned had he or she not voluntarily left a substantiallyequivalent job." However, as counsel notes, the testimo-ny of Fairfield and Nicholas in this respect are "flatlycontradictory." And, on this entire record, I fmd the tes-timony of Fairfield to be more reliable and trustworthythan the testimony of Nicholas. Accordingly, I rejectthis contention as contrary to and not supported by thecredible evidence of record.i iCounselforRespondent argues(Br 19) that,inThomas EngineCorp,179NLRB 1029 (1970), enfd 442 F.2d 1180 (4th Cir 1971), the"successor was held to be responsibleonly forthe period measured fromthe dischargees'application for reinstatement"However, as discussedabove,the joint and several liability formula,expressly approved by theSupreme CourtinGoldenState,iscontrolling here I note thatThomasEngineis a case which arose during the earlier developmentof thePermaVinylrationaleAnd, itis factually inapposite InThomas Engine,unlikein the instant case, the successor hired only 90 of the predecessor's ap-proximately120 to130 production and maintenance employees In the in-stant case, as Nicholas acknowledged,"Everybodyremained the same."Also compare,SoutheasternEnvelope Co,206 NLRB 933 (1973),andAm-DelCo, 234 NLRB 1040, 1044 (1978) BAY DINER545Counsel forRespondentNew Bay Diner furtherargues (Br. 19) that "New Bay has no obligation toremedy the Section 8(a)(3) violations set forth in thebackpay specification" because "New Bay is nota PermaVinylsuccessor." Counsel states: "Although the principalowners of New Bay were vaguely aware that there hadbeen a Union problem they did not know the specifics,and when they inquired of the prior owners they wereassured the matter had been resolved . . . ... The evi-dence of record, as found supra, is contrary to and doesnot support these andrelated assertions.Respondent New Bay Diner is clearly a successor em-ployer.New Bay purchased all the inventory, furnish-ings, equipmentand real estate from Bay Diner. And, asNicholas acknowledged, "it was basically the same typeof operationthatwasgoing on before,itwas a restau-rant-cocktaillounge","itcontinued"; "everybody re-mained thesame"; and "one of the purchasers [GeorgeChristakos] . . .was the managerof the previousrestau-rant."Moreover, as Nicholas and Vlastaris acknowl-edged, before the change in ownership, "we discussedthe court case", "there was a problem with the Local54"; "his lawyer was taking care of it"; "I knew therewere problems, and they had a problem with the Unionand the courts"; "the problem was kind of employees... it was kind of a problem with employees"; "ourlawyers . .put it down that we were not responsible. . . we were covered legally"; and an"escrow accountfor any problems that.would arise" was included inthe contract executed shortly afterissuanceof the admin-istrative law judge's decision in the pending unfair laborpractice proceeding.The Board, inPerma Vinyl,announced that[O]ne who acquires and operates a business of anemployer found guilty of unfair labor practices inbasicallyunchanged form under circumstanceswhich charge him with notice of unfair labor prac-tice chargesagainst hispredecessor should be heldresponsible for remedying his predecessor's unlaw-ful conduct.and Respondent Bay Diner on one occasion during earlyJuly, on another separate occasion during August and fi-nally on another separate occasion in October 1979 Inthe meantime, hearings on the unfair labor practice com-plaintwere held on July 11, 12, and 13, 1979, and theadministrative law judge issued his decision on February25, 1980. The administrative law judge found that Re-spondent Bay Diner had violated Section 8(a)(1), (3), and(5) of the Act by coercively interrogating its employees;threatening its employees with discharge or closing itsbusiness; promising to grant or withhold employee bene-fits; imposing more difficult working conditions and re-ducing employee benefits; discriminatorily dischargingemployees Ferguson and Fairfield; engaging in surveil-lance; and failing and refusing to bargain with the Unionover changes in working conditions.Warren Borish, attorney for the Union, acknowledgedthat "there was no contact between the Union and theEmployers" from October 1979, the lastbargaining meet-ing, until September 1980. Borish explained-There was no contact in the formal sense of theUnion meeting with the Employer, but there wascontact of an extensive nature through the [NLRB],who had in fact taken on the representation of theCharging Party Union . ., and there were anumber of matters that were proceeding before theBoard during the interim time period.Borish further explainedDuring that period, Mr. Glickman, the attorney forthe predecessor, indicated to me that he did notthink he would be able to get his client to sign anyagreement, no matter what it contained or didn'tcontain.And, also, the unfair labor practice proceedingswere continuing, and we were already well intothose matters, and the Union, at my advice, decidedtowait until the outcome of the unfair labor prac-tice case to see where we stood . . .ThePerma Vinylprinciple, as approved by the SupremeCourt, is controlling here. Indeed, I find here that Re-spondent New Bay Diner, prior to purchase, had fullknowledge of the pending proceedings and protected itseconomic interest with contractual escrow or indemnifi-cation clauses, as recommended inPerma Vinyl.I therefore find and conclude that Respondents BayDiner and New Bay Diner are jointly and severallyliable to discnminatees Ferguson and Fairfield for theamounts alleged in the amended specification.H. THE UNFAIR LABOR PRACTICE PROCEEDINGAs recited supra, on March 6, 1979, the Union wascertified by the Board as bargaining agent for a unit ofRespondent Bay Diner's employees. The Union filedunfair labor practice charges against Respondent BayDiner on December 18 and 26, 1978, and April 27, May9, and June 13, 1979. An unfair labor practice complaintissued against Respondent Bay Diner on June 22, 1979.Bargainingsessionswere conducted between the UnionThere was also picketing by the Union during thisperiod.On or about March 17, 1980, about 3 weeks after theadministrative law judge had issued his decision in thepending unfair labor practice proceeding, RespondentBay Diner entered into a contract to sell its entire busi-nesstoRespondent New Bay Diner. The purchaserstook over the business during May 1980; operations con-tinued without interruption; and, as counsel for Respond-ent acknowledgesin hisbrief (p. 6), "New Bay retainedallof [Bay] Diner's employees . . . " Further, as foundsupra,Respondent New Bay Diner purchased and tookover this business with full knowledge of the pendingunfair labor practice proceeding.Then, on June 26, 1980, the Board affirmed the admin-istrative law judge's decision that Respondent Bay Dinerhad violated Section 8(a)(1), (3), and (5) of the Act.Thereafter, on September 30, 1980, Borish, attorney forthe Union, sent the following letter, certified returned re- 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDceipt requested,to Bay Diner and its attorney,Glickman(G.C. Exhs.13(a) and 13(b)):Dear Sir:This office represents Local 54 of the Hotel andRestaurant Employees and Bartenders InternationalUnion, the collectivebargainingrepresentative ofyour employeesand inlight of our continued repre-sentation of your employees and in accordance withyour obligations under federal law, and particularlyunder the Decision and Order of the NationalLabor Relations Board dated June 26, 1980, this isto advise you that the Union wishes to negotiatewith you for a Collective Bargaining Agreementcovering your employees. The Union is available atall times to meet, and you should contact FrankGerace or Frank Materio in order to arrangemutual dates in this regard.Borish received no response to his letter.' 2Enforcement proceedings were later instituted againstRespondent Bay Diner and, on July 6, 1981, the UnitedStates Court of Appeals for the Third Circuit entered aconsent judgment against Respondent Bay Diner.Subse-quently, on October 30, 1981, the Regional Director alsoissued a backpay specificationagainstRespondent BayDiner and joined Respondent New Bay Diner. Both Em-ployers, as noted supra, filed separate answers to thespecification. Finally, on January 14, 1982, Borish, as at-torney for the Union, sent a letter, certified return re-ceipt requested, to Respondent New Bay Diner, renew-ing his request for bargaining. (See G.C. Exhs. 14(a) and14(b).) Borish again received no response to his letter.Borish, in further explaining why he waited from Sep-tember 30, 1980, to January 14, 1982, to renew his re-quest for bargaining, credibly testified:[T]he unfair labor practices were still being pursuedon appeal . . . and I had again advised the clientthat I thought it appropriate to wait until the out-come. . . . And, . . . there was some confusion astowho in fact was the Employer during the timeperiod. And, through discussions with Mr. Spooner,as the compliance officer, the Board was alsomaking inquiries at that time to determine who infact the new Employer was,and Ihad decided and12Tino Nicholas denied ever seeing Borish's letter of September 30,1980 Nicholas testifiedQ Mail addressed to Bay Diner, that was the name under whichMr Christakos trades, correct'iA YesQ Would that mail go to him, too?A Yes sir)Q If the mail was registered or certified and signed for by one ofyour employees, would it be opened if it were addressed to BayDiner?A No sirElsewhere, Nicholas acknowledged "in the pastIdon't open themail,my bookkeeper open themail, and it'sup to her discretionAs recited supra, I find Nicholas to be an unreliable and untrustworthywitness here I am persuaded,on this record,thatNicholas in fact re-ceived and read the certified letter of September 30, 1980 I credit insteadthe testimony of Borishadvised my client again that we should wait and seeDiscussionAs the Supreme Court stated inNLRB v. Burns Securi-ty Services,406 U.S. 272, 279 (1972)Ithas been consistently held that a mere change ofemployers or of ownership in the employing indus-try is not suchan `unusualcircumstance' as to affectthe force of theBoard'scertificationwithin thenormaloperative period if a majority of employeesafter the change of ownershipor management wereemployed by the preceding employer."Itwould be a wholly different case if the Boardhad determined that because [the new employer's]operational structure and practices differed fromthose of [the predecessor] the [particular]bargainingunit was nolonger an appropriate one. "Likewise, itwould be different if [the new employer] had nothired employees already represented by a union cer-tified asbargaining agent;"But,where thebargaining unit remainsunchanged and a majorityof employees hired by the new employer are repre-sented by a recently certifiedbargaining agent,there is little basis for faulting the Board's imple-mentationof the expressmandateof Section 8(a)(5)and Section 9(a) by ordering the employer to bar-gain with the incumbent union.The Supreme Court explained at 294:[T]herewill be instances in which it is perfectlyclear [as here] that the new employer plans to retainall of the employees in the unit and in which it willbe appropriate to have him initially consult with[the union] before he fixes terms. In othersituations,however, it may not be clear until the successor em-ployer has hired his full complement of employeesthat he has a duty to bargain with the union, sinceitwill not be evident until then that the [union) rep-resentsa majority of the employees in the unit... .Applying these settled principles to the facts of recordhere, I find and conclude, as recited in the backpay pro-ceeding supra,that Respondent New Bay Dineris clear-ly a successor employer, who continued the employingbusiness without interruption and with the same person-nel and,further,who had full knowledge of the pendingunfair labor practice proceeding prior to takeover inMay 1980.1313Counsel for Respondent New Bay argues (Br pp 10-14) that "thecritical period forassessingwhether a majority of the alleged successor'sbargainingunit employees had been unit employees of the previous em-ployer begins not on the date of takeover, but on the date it receives theunion's bargainingdemand," principally relying onGeneral ProcessingCorp,263 NLRB 86 (1982)General Processingis inappositehereThatcasedid not involve an employer who continued without interruption thepredecessor's business with the same personnel under the circumstancespresent hereIn sum,the instantcase involves a situation in which thesuccessorplanned toand did retain all the unit personnel and, conse-quently,a bargainingobligation arose upon takeover Of course, as dis-Continued BAY DINERThe General Counsel argues here (Br. 11-12) that thecertificationyear commenced on or about March 6,1979,when the Union was certified by theBoard as col-lective-bargaining representative of the predecessor's unitemployees; that "a bargaining relationship once rightfullyestablished must be permitted to exist and function for areasonable period in which it can be given a fair chanceto succeed"; and thereforewhere, however, the certification year is interruptedby litigation of 8(a)(5) unfair labor practice charges,the company "is obligated to bargain . .. for a rea-sonable period of time exclusive of the periodduring which the bargaining relationship was sus-pended by litigation of the unfair labor practices."Once the litigation is resolved . . . the certificationyearwill be extended "to embrace that time inwhich the employer has engaged in the unlawful re-fusal to bargain."Cf.Straus Communications,246 NLRB 846 (1979), andcases cited therein, affd. 625 F.2d 458 (D.C. Cir. 1980).The facts found in the instant case make it clear thatboth Bay Diner and New Bay Diner have engaged in nomeaningful bargaining with the Union as the certifiedrepresentative of the unit employees. Bay Diner, asnoted, committed substantial violations of Section 8(a)(1),(3), and (5) of the Act. It is true that Bay Diner and theUnion met approximately three times while the unfairlabor practice proceedings were pending. However, inthe context of Bay Diner's threats, coercive interroga-tion, surveillance, discriminatory discharges, refusal tobargain, and related coercive conduct, there could be nomeaningful bargaining at these sessions.BayDiner,shortly after the administrative law judge issued his deci-sion in the pending unfair labor practice case, ' sold therestaurant-lounge to Respondent New Bay Diner, whotook it with full knowledge of the pending proceeding,and thereafter persisted in the predecessor's refusal tohonor the outstanding certification. This conduct, underthe circumstances present here, effectively deprived theUnion of any fruits of its certification.Therefore, I find and conclude that the certificationyear should be extended, as requested by the GeneralCounsel and, consequently, on January 14, 1982, whenthe Union renewed its request to bargain, there was anirrebutable presumption of the Union's majority status.(Ibid.) 14Assuming, however, that the certification year shouldnot be extended, as determined above, there is a rebutta-ble presumption of continued majority status. See gener-allyKing Radio Corp,208 NLRB 578, 582-583 (1974),enfd. 510 F.2d 1154 (10th Cir. 1975), and cases cited.cussed below, when a successor later claims a doubt of continued majori-ty status, faced with a reneweddemandby theunion to bargain,majoritystatus,in appropriatecircumstances,must be assessed at the time of suchdemand Also cfRamada Inns,171NLRB 1060 (1968), cited by counselfor Respondent as "differentbut analogous "14The General Counsel (Br 12), states "Inasmuch as RespondentNew Bay posted a notice on October 2, 1981 (G C Exh 7),extension ofthe certification would commence to run from December 2, 1981" (60days later), and "the Union'srequest for bargaining(January 14, 1982)would fall within the extension "547Counsel for Respondent New Bay contends (Br. 17-18)that "New Bay had reasonable grounds for its good-faithdoubt of Local 54's continued majority" when "it re-ceived [the] bargaining demand in 1982." In support ofthis argument, counsel for Respondent New Bay princi-pally cites (Br. 18) "no activity by Local 54" and thefact that "only three out of 22 employees at the time ofthe bargaining demand had been employed by" the pred-ecessor.The Board, as restated inKuno Steel Products Corp.,252NLRB 904 (1980), affd. 681 F 2d 1130 (2d Cir.1982),has consistently held that an incumbent union is en-titledtoapresumption of continuingmajoritystatus, and that the burden rests with a respondentto advance objective considerations on which toground a reasonabledoubt sufficient to rebut thatpresumption.Cut and Curl, Inc.,227 NLRB 1869,1872 (1977). Neither mere reference to a lapse oftime nor the lack of picketing is the type of indica-tor that in itself would justify a reasonable doubtthat a union no longer retains majority support.Here, the passage of time, although lengthy, wasdue to protractedlitigationinwhich [theunion] ac-tively participated.In the instant case, inactivit^ by the Union does not justi-fy a reasonable doubt that the Union retained majoritystatus.The Union, as Attorney Borish credibly testified,suspended efforts to meet with the Employer. Therecould be no meaningful bargaining until Respondent BayDiner, and later Respondent New Bay Diner, werebrought into compliance with the outstanding BoardOrder. This delay was in large part caused by these re-peated efforts to bring Respondent Bay Diner into com-pliance with the Act and the Board's Order and, later, toidentify and bring Respondent New Bay into compli-ance.Respondent New Bay Diner, under such circum-stances, could not reasonably regard the Union's allegedinactivity as, in effect, an abandonment of the unit em-ployees. Cf.Unoco Apparel,215 NLRB 89, 91 (1974).Further, inKing Radio,supra, the Board restated that"new employees will be presumed to support a union inthe same ratio as those they may replace" and,because the union maintained a majority status atthe time of the certification, it must be presumedthat it stillmaintains itsmajority support statusabsent other strong evidence which may form a rea-sonable basisfor believing that the Unionlost itsmajority status . . . .Such "strong evidence" is totally lacking here. 1515Counsel for the General Counsel and Respondent New Bay movethe admissionof the Excelsiorlistof employees in the earlier representa-tion case(4-RC-13427),asR Exhs 8(a) and(b) (annexed to GeneralCounsel's brief) The motionis grantedInote also the testimony of Grace Hofineister, a cashier-hostess at therestaurant working for Bay Diner and New Bay Diner, that she relatedearlier union activity to Nicholas long after the takeover, and Nicholasassertedly indicated"that this was the first time he was hearing aboutContinued 548DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn sum,I find and conclude that Respondent New Baygether with interest,computed in the mannerprescribedDiner has violated Section 8(a)(5) and(1) of theAct, byinFlorida Steel Corp.,231 NLRB 651 (1977).See gener-refusing on and after January 14, 1982,to bargain withallyIsisPlumbingCo.,138 NLRB 716 (1962):the Union.CONCLUSIONS OF LAW1.Respondent New Bay Diner is an employer engagedin commerce as alleged2.Charging Party Union is a labor organization as al-leged.3.Respondent violated Section 8(a)(5) and (1) of theAct by refusing, since on or about January 14, 1982, torecognize and bargain with Charging Party Union as theexclusive bargaining agent of its employees in the follow-ing appropriate unit.All full-time and regular part-time employees, in-cluding waiters, waitresses, bartenders, cooks, dish-washers, cashiers, hostesses, and maintenance em-ployees employed by Respondent at 11 MacArthurBoulevard,' Somers Point, New Jersey, but exclud-ing all guards and supervisors as defined in the Act.4.The unfair labor practices found above affect com-merce as alleged.REMEDYRespondent New Bay Diner will be directed to ceaseand desist from engaging in the conduct found unlawfulherein and like or related conduct, and to post the at-tached notice. It has been found that Respondent violat-ed Section 8(a)(5) and (1) of the Act by failing and refus-ing to recognize and bargain with the Union as the bar-gaining agent of its employees in an appropriate unit. Re-spondent will therefore be directed to bargain, on re-quest,with the Union as the exclusivebargaining agentof the employees in the above unit with respect to ratesof pay, wages, hours of employment, and other termsand conditions of employment and, if an agreement isreached, embody such agreement in a signed contract. 16On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERA. TheRespondents,Mediterranean Diner, Inc., t/aBay Diner,Inc. and New Bay Diner,Inc., t/a Mediterra-nean Lounge,Philadelphia, Pennsylvania,their officers,agents,successors and assigns,are ordered,jointly andseverally,to pay to each of the persons listed below theamounts setforthopposite their respective names, to-these things"Hofineister assertedly told Nicholas that she, in effect, nolonger supported the Union " I find her testimony to be vague, concluso-ry, and generally unreliable In any event,her testimony, as well as therelated testimony of Nicholas,fails to privilege here New Bay's refusal tobargain,for the reasons stated above" The certificationyear, as discussed supra, is extended to commencerunning from December 2, 1981i' If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesPhilip Ferguson$2171.68Mickey Fairfield$5867.45B. The Respondent, New Bay Diner, Inc., t/a Medi-terranean Lounge, Somers Point, New Jersey, its offi-cers,agents, successors, and assigns, is ordered to-1.Cease and desist from(a)Refusing to recognize or bargain, on request, withLocal 54, Hotel and Restaurant Employees and Bartend-ers InternationalUnion, AFL-CIO, as the exclusive bar-gaining agentof its employees in the following appropri-ate unit:All full-time and regular part-time employees, in-cluding waiters waitresses, bartenders, cooks, dish-washers,cashiers, hostesses,and maintenance em-ployees employed by Respondent at 11 MacArthurBoulevard,SomersPoint,New Jersey, but exclud-ing all guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise oftheir Section 7 rights.2.Take the following affirmative action necessary toeffectuate the policies and purposes of the Act.(a)On request, bargain with the Union as the exclusivebargaining representative of its employees in the aboveappropriate unit with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment and, if an agreement is reached, embodysuch agreement in a signedcontract(b)Post at its facility in Somers Point, New Jersey,copies of the attached notice marked "Appendix."tsCopies of the notice, on forms provided by theRegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyis If thisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuantto a Judgment ofthe United States Courtof AppealsEnforcingan Order of the NationalLaborRelations Board " BAY DINER549APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to recognize or bargain with, onrequest,Local 54 Hoteland Restaurant Employees andBartenders International Union,AFL-CIO,as the exclu-sive bargaining representative of our employees in thefollowing appropriate unit:All full-time and regular part-time employees, in-cluding waiters,waitresses,bartenders,cooks, dish-washers,cashiers,hostesses,and maintenance em-ployees employed by Respondent at 11 MacArthurBoulevard,Somers Point,New Jersey,but exclud-ing all guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exercise oftheir rights guaranteed in Section7 of the Act.WE WILL, on request,bargain with the above Union asthe exclusive bargaining representative of our employeesin the above appropriate unit with respect to rates ofpay,wages,hours of employment,and other terms andconditionsof employment and, if an agreement isreached,embody such agreement in a signed contract.NEW BAYDINER,INC. T/A MEDITERRA-NEAN LOUNGE